Citation Nr: 0944840	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1972 to 
May 1975, March 1977 to August 1987, and January 1988 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, wherein the RO granted a 10 
percent disability evaluation for mechanical low back pain, 
effective from October 1, 1994.  The Veteran disagreed with 
that determination and perfected an appeal on the issue.  
Jurisdiction was subsequently transferred to the San Diego, 
California RO.  In July 2008 the Board remanded the issue for 
additional development and procedural consideration.  In 
March 2009 the Appeals Management Center (AMC), in 
Washington, DC issued a rating decision granting an increased 
disability evaluation to 40 percent effective from December 
29, 2008, however, this was not a full grant of the benefit 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required.


REMAND

At his Board hearing the Veteran indicated that he receives 
treatment for his back disability from Kaiser Permanente.  He 
submitted a signed authorization authorizing Kaiser 
Permanente Hospital, Riverside, California, to release 
medical documents, including x-rays, with respect to his back 
to VA.  VA requested these additional medical records from 
Kaiser Permanente.  Kaiser Permanente replied indicating that 
the request must be dated in order for the records to be 
released from their facility.  Such records have not been 
associated with the claims folder.  It appears that no 
additional attempts by VA have been made to obtain these 
medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain a signed and dated 
Authorization and Consent (VA Form 21-
4142) for medical records at Kaiser 
Permanente Hospital in Riverside, 
California for treatment of the low back.  
Of particular interest are records from 
December 2005 to the present.  All 
attempts to procure such records should be 
documented in the claims folder.  If the 
AMC/RO cannot obtain the records 
identified, a notation to that effect 
should be inserted in the claims folder.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review. 

2.  After completing the requested 
actions, the AMC/RO should readjudicate 
the claim remaining on appeal in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the AMC/RO must 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


